     Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 1 of 26 Page ID #:1



     BURSOR & FISHER, P.A.
 1   L. Timothy Fisher (State Bar No. 191626)
 2   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 3   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 4   E-Mail: ltfisher@bursor.com
 5
     BURSOR & FISHER, P.A.
 6   Scott A. Bursor (State Bar No. 276006)
     888 Seventh Avenue
 7   New York, NY 10019
     Telephone: (646) 837-7150
 8   Facsimile: (212) 989-9163
     E-Mail: scott@bursor.com
 9
     Attorneys for Plaintiff
10

11                             UNITED STATES DISTRICT COURT
12                         CENTRAL DISTRICT OF CALIFORNIA
13

14   IMANI WHITFIELD, on behalf of herself         Case No. 2:20-cv-763
     and all others similarly situated,
15
                                 Plaintiff,        CLASS ACTION COMPLAINT
16        v.
17   YES TO, INC.,
                                                   JURY TRIAL DEMANDED
18                               Defendant.
19

20         Plaintiff Imani Whitfield (“Plaintiff”), individually and on behalf of all others
21   similarly situated, alleges the following on the investigation of counsel and upon
22   information and belief, except that Plaintiff’s allegations as to her own actions are
23   based on personal knowledge.
24                                NATURE OF THE ACTION
25         1.     This is a class action lawsuit regarding Defendant Yes To, Inc.’s (“Yes
26   To” or “Defendant”) manufacture and sale of a defective product known as the “Yes
27   To Grapefruit Vitamin C Glow-Boosting Unicorn Paper Mask” (“Unicorn Mask”).
28

     CLASS ACTION COMPLAINT                                                                  1
     Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 2 of 26 Page ID #:2




 1   The Unicorn Mask is a cosmetic product that, when applied to the face, purports to
 2   remediate “dull & uneven skin.”1 Defendant advertises that “[t]his mask will make
 3   your skin care fantasies come true, as it helps reveal a bright, glowing, naturally
 4   more even-looking complexion. Your skin will look great in selfies with this mask
 5   on AND off!”2
 6         2.     The packaging of the Unicorn Mask warrants that it will “naturally
 7   enhance[] skin glow, [and] promot[e] smoother and softer looking skin.”
 8         3.     Contrary to Defendant’s assertions, users of the mask had a polar
 9   opposite experience to the one advertised by Defendant. Specifically, users have
10   experienced often horrific skin irritation or even chemical burns on their faces as a
11   result of using the product.
12         4.     One Colorado teenager reported that within minutes of applying the
13   Unicorn Mask, her face began “burning like a sunburn.”3 While the product
14   instructions say to wear the mask for ten minutes, the teen reported that “after seven
15   minutes it felt like her face was on fire.”4
16         5.     After removing the mask, the teen was afflicted with extreme redness
17   and facial burning:
18

19

20

21

22

23

24

25   1
       http://yesto.com/product/yes-to-grapefruit-unicorn-paper-mask/ (last visited
26   1/19/20).
     2
       Id.
     3
27     https://kdvr.com/2020/01/20/yes-to-brand-face-mask-recalled-after-customers-
     report-skin-burns/ (last visited 1/21/20).
     4
28     Id.

     CLASS ACTION COMPLAINT                                                                  2
     Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 3 of 26 Page ID #:3




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13            6.   The Colorado teen is not alone, as “dozens of customers have reported
14   skin irritation and swelling after wearing the mask.”5
15            7.   Another news report tells the story of an eleven-year old girl who
16   applied the Unicorn Mask while getting ready for school, and after three minutes,
17   “her skin began burning and she lifted the mask to peek at it. Her face was bright
18   red.”6
19            8.   The child’s mother reported that “[t]he burn reaction was an outline of
20   the whole mask. It was crazy, like you can see where she pressed on it into her
21   face.”7
22            9.   Plaintiff experienced the same reaction after purchasing and using her
23   Unicorn Masks. Plaintiff used the mask and experienced severe skin irritation and
24   burning. After using the product, Plaintiff’s face had a rash that resembled a severe
25   sunburn.
26   5
       Id.
     6
27     https://www.today.com/health/yes-recalls-unicorn-face-masks-after-complaints-
     burns-t171303 (last visited 1/21/20).
     7
28     Id.

     CLASS ACTION COMPLAINT                                                                 3
     Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 4 of 26 Page ID #:4




 1           10.    On January 3, 2020, Defendant took to social media and announced it
 2   was recalling the Unicorn Mask, stating: “In light of reports that our Grapefruit
 3   Vitamin C Glow-Boosting Unicorn Paper Mask has resulted in skin irritation for
 4   some consumers, Yes To has decided to remove this particular product from store
 5   shelves while we investigate.”8
 6           11.    That post was met with over 100 comments including complaints of
 7   severe skin irritation, redness, and burning.9 Some samples of comments include:
 8         “This product completely messed up my face after only 5 minutes of wear. I
 9           am beyond angry and have contacted your customer service via email. I will
10           warn everyone I know about your products.” This comment had a picture
11           attached:
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   8
         https://www.facebook.com/yestocarrots/ (last visited 1/21/20).
     9
28       Id.

     CLASS ACTION COMPLAINT                                                               4
     Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 5 of 26 Page ID #:5




 1         “I used this around Thanksgiving to ‘relax’... it burned so badly and my face
 2           got so swollen that i thought i was having an allergic reaction along the lines
 3           of anaphylaxis! I went to urgent care and it cost me $248 that my insurance
 4           didn’t cover!!!! I’m so angry. How about compensation?”
 5         “My daughter got the mask as a stocking stuffer. Within two minutes of wear
 6           she was crying. Her face was red, blisters were forming, and she was in pain.
 7           Thank you for removing the product and researching it. I look forward to see
 8           how the situation is remedied and how you plan to refund those that purchased
 9           the product.”
10         “Burned my daughter’s face! I wish I could put a picture up! It was horrible!”
11           12.   Because of overwhelming consumer complaints, Defendant elected to
12   remove the product from store shelves on January 3, 2020.
13           13.   On January 16, 2020, the United States Food & Drug Administration
14   issued a voluntary recall of “all lots” of the Unicorn Mask “in response to complaints
15   of skin irritation and redness.”10 As part of the recall, the company stated:
16
                   We have recently seen reports on social media that children
17                 have used the Grapefruit Vitamin C Glow-Boosting Unicorn
18                 Paper Mask unfortunately in skin irritation. We have also
                   received similar reports from adults who have used the
19                 product. As such, we have decided to pull this particular
20                 product off of the shelves while we investigate the
                   complaints that we have received and seen online.11
21
             14.   Customers were instructed to return the product.12
22
             15.   Consumers have repeatedly notified Defendant about the defect in the
23
     mask for months prior to when Defendant pulled the product from the shelves.
24

25
     10
26      https://www.fda.gov/safety/recalls-market-withdrawals-safety-alerts/yes-inc-
     issues-voluntary-recall-product-due-skin-irritation-complaints-grapefruit-vitamin-c-
27   glow (last visited 1/19/20).
     11
        Id.
     12
28      Id.

     CLASS ACTION COMPLAINT                                                                    5
     Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 6 of 26 Page ID #:6




 1          16.   Indeed, there are social media reports of consumers reporting the issue
 2   to Defendant as early as September of 2019, months before the recall.13 Defendant
 3   knew about this post because Defendant actually responded to the Facebook
 4   comment and, instead of making customers aware and initiating a recall, swept it
 5   under the rug and instructed the user to “email [Defendant’s] Customer Care
 6   Team.”14
 7          17.   However, despite knowledge of the defect, Defendant failed to act to
 8   remediate the issue, and thereby affirmatively misrepresented and/or omitted facts
 9   regarding the dangers of the Unicorn Mask. This delay allowed Defendant to reap a
10   significant financial windfall over the Christmas season, while putting its customers
11   at risk. Due to Defendant’s behavior, consumers were forced to suffer the
12   consequences while Defendant reaped significant financial compensation from
13   unsuspecting consumers.
14          18.   The Unicorn Masks were defective from their inception, and every unit
15   of the Unicorn Mask suffered from the same defect.
16          19.   Plaintiff and Class Members were injured because they paid moneys
17   and received a worthless product in return on account of Defendant’s
18   misrepresentations and omissions. The Unicorn Mask was worthless because it did
19   not, in fact, “naturally enhance[] skin glow, promot[e] smoother and softer looking
20   skin,” remediate “dull & uneven skin” and certainly did not make the user’s “skin
21   care fantasies come true” (it was more of a nightmare) and did not “help[] reveal a
22   bright, glowing, naturally more even-looking complexion.” Instead, the mask caused
23   severe irritation and burning on user’s faces such that it had to be recalled by the
24   FDA.
25

26
     13
27      https://www.health.com/condition/skin-conditions/yes-to-unicorn-face-mask-
     burning (last visited 1/21/20).
     14
28      Id.

     CLASS ACTION COMPLAINT                                                                 6
     Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 7 of 26 Page ID #:7




 1         20.    Further, Defendant failed to disclose the safety dangers of using the
 2   mask to consumers.
 3         21.    Indeed, Defendant has discontinued the product and has instructed
 4   purchasers to return the product.15
 5         22.    Plaintiff brings this action on behalf of herself and the Class for
 6   equitable relief and to recover damages and restitution for: (i) breach of express
 7   warranty; (ii) breach of the implied warranty of merchantability and fitness for the
 8   purpose, (iii) Florida’s Deceptive And Unfair Trade Practices Act, Fla. Stat. Ann. §§
 9   501-201, et seq.; (iv) fraudulent concealment, (v) fraud, (vi) unjust enrichment, and
10   (vii) conversion.
11                                         PARTIES
12         23.    Plaintiff Imani Whitfield is a citizen of the State of Pennsylvania and
13   resides in Philadelphia, Pennsylvania. Plaintiff purchased approximately three
14   Unicorn Masks from a Walmart location in Philadelphia for personal use for
15   approximately $4 per unit in or around November or December 2019, and suffered a
16   severe skin reaction and burning after using the product. When purchasing the
17   Unicorn Mask, Plaintiff reviewed the accompanying labels and disclosures and, and
18   understood them as representations and warranties by the manufacturer that the
19   Unicorn Mask was properly manufactured and free from defects. Plaintiff also
20   reviewed Defendant’s warranties contained on the product’s packaging, specifically
21   that the product would “naturally enhance[] skin glow, [and] promot[e] smoother and
22   softer looking skin.” Plaintiff relied on Defendant’s representations and warranties
23   in deciding to purchase the Unicorn Mask, and these representations and warranties
24   formed the basis of the bargain, in that she would not have purchased the Unicorn
25   Mask from Defendant if she had known that it would not, in fact, “naturally
26

27   15
       http://yesto.com/product/yes-to-grapefruit-unicorn-paper-mask/ (last visited
28   1/19/20).

     CLASS ACTION COMPLAINT                                                                 7
     Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 8 of 26 Page ID #:8




 1   enhance[] skin glow, [and] promot[e] smoother and softer looking skin,” and would
 2   cause her face to suffer severe irritation and redness.
 3         24.      Plaintiff relied on Defendant’s expertise as a manufacturer of skin care
 4   products and would not have purchased the product had Defendant disclosed that it
 5   was defective and caused severe skin reactions. Plaintiff also understood that in
 6   making the sale, Walmart was acting with the knowledge and approval of Yes To
 7   and/or as the agent of Yes To. Plaintiff also understood that each purchase involved
 8   a direct transaction between herself and Yes To, because the Unicorn Mask came
 9   with packaging and other materials prepared by Yes To, including representations
10   and warranties mentioned herein, and the implied warranty that the Unicorn Mask
11   was properly manufactured and free from contaminants and defects.
12         25.      Plaintiff used the mask as directed and suffered skin irritation, redness,
13   and burning.
14         26.      None of the advertisements reviewed or representations received by
15   Plaintiff and members of the putative Class contained any disclosure relating to
16   severe skin irritation, redness, or burning. Had Defendant disclosed the defect,
17   Plaintiff would have been aware of it and would not have purchased the Unicorn
18   Mask. When Plaintiff and putative class members purchased the Unicorn Mask, they
19   reasonably relied on the expectation that the product would not contain a defect
20   leading to severe skin irritation, redness, and burning.
21         27.      Defendant Yes To, Inc. is a Delaware corporation with its principal
22   place of business at 177 East Colorado Blvd Suite 110 Pasadena, California 91105.
23   Defendant conducts substantial business in the state of Florida, and throughout the
24   United States. Defendant has been engaged in the manufacturing, sale, and
25   distribution of the now-recalled Unicorn Mask in the state of Florida and throughout
26   the United States.
27

28

     CLASS ACTION COMPLAINT                                                                  8
     Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 9 of 26 Page ID #:9




 1                              JURISDICTION AND VENUE
 2         28.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §
 3   1332(d)(2)(A), as modified by the Class Action Fairness Act of 2005, because at
 4   least one member of the Class, as defined below, is a citizen of a different state than
 5   Defendant, there are more than 100 members of the Class, and the aggregate amount
 6   in controversy exceeds $5,000,000 exclusive of interest and costs.
 7         29.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because
 8   Defendant has its principal place of business in this District.
 9
                              CLASS ACTION ALLEGATIONS
10         30.    Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
11   23, on behalf of the following Class:
12
                  All persons in the United States who purchased the Yes
13                To Grapefruit Vitamin C Glow-Boosting Unicorn Paper
14                Mask (the “Class”).

15
           31.    Plaintiff also seeks to represent a subclass of all members of the Class

16
     who purchased the Yes To Grapefruit Vitamin C Glow-Boosting Unicorn Paper

17
     Mask in the state of Pennsylvania (the “Subclass”).

18
           32.    Subject to additional information obtained through further investigation

19
     and discovery, the foregoing definition of the Class and Subclass may be expanded

20
     or narrowed by amendment to the complaint, or narrowed at class certification.

21
           33.    Specifically excluded from the Class and Subclass is Defendant,

22
     Defendant’s officers, directors, agents, trustees, parents, children, corporations,

23
     trusts, representatives, employees, principals, servants, partners, joint ventures, or

24
     entities controlled by Defendant, and their heirs, successors, assigns, or other persons

25
     or entities related to or affiliated with Defendant and/or Defendant’s officers and/or

26
     directors, the judge assigned to this action, and any member of the judge’s immediate

27
     family.

28

     CLASS ACTION COMPLAINT                                                                   9
     Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 10 of 26 Page ID #:10




 1          34.    Numerosity. The members of the proposed Class and Subclass are
 2    geographically dispersed throughout the United States and are so numerous that
 3    individual joinder is impracticable. Upon information and belief, Plaintiff
 4    reasonably estimates that there are hundreds of thousands of individuals that are
 5    members of the proposed Class, and tens of thousands of individuals that are
 6    members of the proposed Subclass. Although the precise number of proposed
 7    members is unknown to Plaintiff, the true number of members of the Class and
 8    Subclass is known by Defendant. Class members may be notified of the pendency of
 9    this action by mail and/or publication through the distribution records of Defendant
10    and third-party retailers and vendors.
11          35.    Typicality. The claims of the representative Plaintiff are typical of the
12    claims of the Class and Subclass in that the representative Plaintiff, like all members
13    of the Class, paid for defective Unicorn Masks and suffered severe skin irritation and
14    redness. The representative Plaintiff, like all members of the Class and Subclass, has
15    been damaged by Defendant’s misconduct in the very same way as the members of
16    the Class and Subclass. Further, the factual bases of Defendant’s misconduct are
17    common to all members of the Class and Subclass and represent a common thread of
18    fraudulent, deliberate, and/or grossly negligent misconduct resulting in injury to all
19    members of the Class and Subclass.
20          36.    Existence and predominance of common questions of law and fact.
21    Common questions of law and fact exist as to all members of the Class and
22    predominate over any questions affecting only individual members of the Class.
23    These common legal and factual questions include, but are not limited to, the
24    following:
25
           (a)     Whether the Unicorn Mask is defective;
26
           (b)     Whether the Unicorn Mask causes severe skin irritation, redness, and
27
                   burning;
28

      CLASS ACTION COMPLAINT                                                               10
     Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 11 of 26 Page ID #:11




 1         (c)     Whether Defendant knew or should have known about the defect in the
                   Unicorn Mask and, if so, how long Defendant knew about the defect in
 2                 the Unicorn Mask;
 3
           (d)     Whether Defendant had a duty to disclose the defect to consumers;
 4
           (e)     Whether Defendant breached its duty to disclose;
 5
           (f)     Whether Defendant intentionally and knowingly falsely misrepresented,
 6
                   concealed, suppressed and/or omitted material facts regarding the
 7                 nature of the Unicorn Mask;
 8         (g)     Whether Defendant made material misrepresentations and/or omissions
 9                 concerning the standard, quality or grade of the Unicorn Mask;
10         (h)     Whether members of the Class would have paid less for the Unicorn
                   Mask if Defendant, at the time of purchase, disclosed that the Unicorn
11
                   Mask was defective;
12
           (i)     Whether Defendant is liable to Plaintiff and the Class and Subclass for
13                 breaching express and implied warranties;
14
           (j)     Whether Defendant violated Pennsylvania’s Unfair Trade Practices and
15                 Consumer Protection Law, 73 P.S. §§ 201-1, et seq.;
16         (k)     Whether Defendant is liable to Plaintiff and the Class and Subclass for
17                 unjust enrichment;
18         (l)     Whether Defendant actively concealed material facts from Plaintiff and
19
                   members of the Class and Subclass in order to sell more defective
                   Unicorn Masks; and
20
           (m)     Whether Plaintiff and the Class and Subclass are entitled to damages,
21                 restitution, equitable, injunctive, compulsory, or other relief.
22          37.    Adequacy of Representation. Plaintiff will fairly and adequately
23    protect the interests of the Class and Subclass. Plaintiff has retained counsel who are
24    highly experienced in complex consumer class action litigation, and Plaintiff intends
25    to vigorously prosecute this action on behalf of the Class and Subclass. Plaintiff has
26    no interests that are antagonistic to those of the Class or Subclass.
27

28

      CLASS ACTION COMPLAINT                                                               11
     Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 12 of 26 Page ID #:12




 1          38.    Superiority. A class action is superior to all other available means for
 2    the fair and efficient adjudication of this controversy. The damages or other
 3    financial detriment suffered by members of the Class and Subclass is relatively small
 4    compared to the burden and expense of individual litigation of their claims against
 5    Defendant. It would, thus, be virtually impossible for members of the Class or
 6    Subclass, on an individual basis, to obtain effective redress for the wrongs
 7    committed against them. Furthermore, even if members of the Class and Subclass
 8    could afford such individualized litigation, the court system could not.
 9    Individualized litigation would create the danger of inconsistent or contradictory
10    judgments arising from the same set of facts. Individualized litigation would also
11    increase the delay and expense to all parties and the court system from the issues
12    raised by this action. By contrast, the class action device provides the benefits of
13    adjudication of these issues in a single proceeding, economies of scale, and
14    comprehensive supervision by a single court, and presents no unusual management
15    difficulties under the circumstances.
16          39.    In the alternative, the Class and Subclass may also be certified because:
17
                   (a) the prosecution of separate actions by individual
18                 members of the Class or Subclass would create a risk of
                   inconsistent or varying adjudication with respect to individual
19
                   Class members that would establish incompatible standards of
20                 conduct for the Defendant;
21                 (b) the prosecution of separate actions by individual Class or
                   Subclass members would create a risk of adjudications with
22
                   respect to them that would, as a practical matter, be dispositive
23                 of the interests of other members of the Class or Subclass not
                   parties to the adjudications, or substantially impair or impede
24
                   their ability to protect their interests; and/or
25
                   (c) Defendant has acted or refused to act on grounds
26                 generally applicable to the Class and Subclass as a whole,
27                 thereby making appropriate final declaratory and/or

28

      CLASS ACTION COMPLAINT                                                                 12
     Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 13 of 26 Page ID #:13




 1                 injunctive relief with respect to the members of the Class
                   and Subclass as a whole.
 2
                                       CAUSES OF ACTION
 3

 4                                     FIRST COUNT
                                  Breach of Express Warranty
 5
            40.    Plaintiff incorporates and realleges each of the preceding paragraphs as
 6
      though fully set forth herein.
 7
            41.    Plaintiff brings this count on behalf of herself and the members of the
 8
      Class and Subclass.
 9
            42.    Defendant is and was at all relevant times a merchant and seller of the
10
      Unicorn Mask as defined under the Uniform Commercial Code.
11
            43.    The Unicorn Mask is and was at all relevant times a good within the
12
      meaning of the Uniform Commercial Code.
13
            44.    Defendant expressly warranted on the product’s packaging that the
14
      Unicorn Mask would “naturally enhance[] skin glow, [and] promot[e] smoother and
15
      softer looking skin.”
16
            45.    Defendant further expressly warranted that the Unicorn Mask would
17
      remediate “dull & uneven skin” and that “[t]his mask will make your skin care
18
      fantasies come true, as it helps reveal a bright, glowing, naturally more even-looking
19
      complexion. Your skin will look great in selfies with this mask on AND off!”
20
            46.    Defendant’s express warranties formed the basis of the bargain that was
21
      reached when Plaintiff and members of the Class and Subclass purchased the
22
      Unicorn Mask.
23
            47.    Defendant breached each of the express warranties listed above because
24
      the Unicorn Mask did not “naturally enhance[] skin glow, [and] promot[e] smoother
25
      and softer looking skin;” in fact, it did the opposite by causing severe skin irritation,
26
      redness, and burning. For the same reason, the Unicorn Mask did not help “reveal a
27
      bright, glowing, naturally more even-looking complexion.”
28

      CLASS ACTION COMPLAINT                                                                13
     Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 14 of 26 Page ID #:14




 1           48.    As described above, Defendant was on notice of the defect, but failed to
 2    cure the same.
 3           49.    As a direct and proximate result of Defendant’s breach of express
 4    warranties, Plaintiff and the members of the Class and Subclass have been damaged
 5    in an amount to be determined at trial.
 6           50.    On January 23, 2020, prior to filing this action, Defendant was served
 7    with a timely pre-suit notice letter that complied in all respects with U.C.C. §§ 2-
 8    313, 2-607. Plaintiff’s counsel sent Defendant a letter advising it that it breached
 9    express warranties and demanded that it cease and desist from such breaches and
10    make full restitution by refunding the monies received therefrom. A true and
11    accurate copy of the January 23, 2020 letter is attached hereto as Exhibit A.
12                                    SECOND COUNT
                                  Breach Of Implied Warranty
13
             51.    Plaintiff incorporates and realleges each preceding paragraph as though
14
      fully set forth herein.
15
             52.    Plaintiff brings this count on behalf of herself and members of the Class
16
      and Subclass.
17
             53.    Defendant breached the warranty implied in the contract for the sale of
18
      Unicorn Mask because it could not pass without objection in the trade under the
19
      contract description, the goods were not of fair and average quality within the
20
      description, and the goods were unfit for their intended and ordinary purpose because
21
      the Unicorn Mask caused severe skin irritation, redness, and burning and had to be
22
      recalled by the FDA. As a result, plaintiff and members of the Class and Subclass
23
      did not receive the goods as impliedly warranted by Defendant to be merchantable.
24
             54.    Plaintiff and the members of the Class and Subclass purchased the
25
      Unicorn Mask in reliance upon Defendant’s skill and judgment and the implied
26
      warranties of fitness for the purpose.
27

28

      CLASS ACTION COMPLAINT                                                                 14
     Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 15 of 26 Page ID #:15




 1          55.    The Unicorn Mask was not altered by Plaintiff or the members of the
 2    Class or Subclass.
 3          56.    The Unicorn Mask was defective when it left the exclusive control of
 4    Defendant.
 5          57.    Defendant knew that the Unicorn Mask would be purchased and used
 6    without additional testing by Plaintiff and the members of the Class or Subclass.
 7          58.    The Unicorn Mask was defectively designed and unfit for its intended
 8    purpose, and Plaintiff and the members of the Class and Subclass did not receive the
 9    goods as warranted.
10          59.    As a direct and proximate cause of Defendant’s breach of implied
11    warranty, Plaintiff and the members of the Class and Subclass have been injured and
12    harmed because (a) they would not have purchased the Unicorn Mask had they
13    known that it would cause severe skin irritation, redness, and burning; (b) they
14    overpaid for the Unicorn Mask because it is worthless and had to be recalled by the
15    FDA, and (c) the Unicorn Mask did not have the characteristics, uses, or benefits as
16    promised, namely because it caused severe skin irritation, redness and burning and
17    had to be recalled. As a result, Plaintiff and members of the Class and Subclass have
18    been damaged in the full amount of the purchase price of the Unicorn Mask.
19          60.    On January 23, 2020, prior to filing this action, Defendant was served
20    with a timely pre-suit notice letter that complied in all respects with U.C.C. §§ 2-
21    313, 2-607. Plaintiff’s counsel sent Defendant a letter advising it that it breached
22    express warranties and demanded that it cease and desist from such breaches and
23    make full restitution by refunding the monies received therefrom. A true and
24    accurate copy of the January 23, 2020 letter is attached hereto as Exhibit A.
25

26

27

28

      CLASS ACTION COMPLAINT                                                                 15
     Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 16 of 26 Page ID #:16




 1                                   THIRD COUNT
 2    Violation Of Violation Of Pennsylvania’s Unfair Trade Practices and Consumer
                          Protection Law, 73 P.S. §§ 201-1, et seq.
 3
             61.    Plaintiff incorporates and realleges each preceding paragraph as though
 4
      fully set forth herein.
 5
             62.    Plaintiff brings this count on behalf of herself and members of the
 6
      Subclass.
 7
             63.    The general purpose of Pennsylvania’s Unfair Trade Practices and
 8
      Consumer Protection Law, 73 P.S. §§ 201-1, et seq. (“UTPCPL”), is to protect the
 9
      public from fraud and unfair or deceptive business practices.
10
             64.    The UTPCPL declares unlawful “[u]nfair methods of competition and
11
      unfair or deceptive acts or practices in the conduct of any trade or commerce”
12
      described in the statute.
13
             65.    Defendant was involved in “trade” and “commerce” as defined by 73
14
      Pa. Stat. Ann. § 201-2(3).
15
             66.    Defendant engaged in “unfair methods of competition” and “unfair or
16
      deceptive acts or practices” by:
17
           a. Representing that the Unicorn Mask manufactured and sold by Defendant
18
               has sponsorship, approval, characteristics, ingredients, uses, benefits or
19
               quantities they do not have, as described above;
20
           b. Representing that the Unicorn Mask manufactured and sold by Defendant is
21
               of a particular standard, quality or grade, when in fact the product was
22
               worthless and subject to recall due to causing severe irritation, redness and
23
               burning, thereby rendering the Unicorn Mask unfit for use;
24
           c. Advertising the Unicorn Mask with the intent not to sell it as advertised
25
               because the products were not advertised to cause severe skin irritation,
26
               redness, and burning; and
27

28

      CLASS ACTION COMPLAINT                                                                16
     Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 17 of 26 Page ID #:17




 1         d. As described at length in Count One, above, failing to comply with the terms
 2            of any written guarantee or warranty given to the buyer at, prior to or after a
 3            contract for the purchase of goods or services is made.
 4          67.    Defendant’s misrepresentations, specifically that the Unicorn Mask
 5    would “naturally enhance[] skin glow, [and] promot[e] smoother and softer looking
 6    skin,” would remediate “dull & uneven skin,” and that “[t]his mask will make your
 7    skin care fantasies come true, as it helps reveal a bright, glowing, naturally more
 8    even-looking complexion. Your skin will look great in selfies with this mask on
 9    AND off!,” as well as Defendant’s omissions in failing to disclose the defect to
10    consumers, amounted to fraudulent or deceptive conduct which creates a likelihood
11    of confusion or of misunderstanding.
12          68.    The UTPCPL provides a private right of action for any person who
13    “suffers any ascertainable loss of money or property, real or personal, as a result of
14    the use or employment by any person of a method, act or practice declared unlawful”
15    by the UTPCPL. 73 P.S. § 201-9.2(a).
16          69.    In the course of Defendant’s business, it knowingly failed to disclose
17    and actively concealed material facts and made false and misleading statements
18    regarding the Unicorn Mask.
19          70.    Plaintiff and members of the Subclass are ordinary purchasers and did
20    not have access to the same information as Defendant, the manufacturer of the
21    Unicorn Mask. Specifically, Plaintiff and members of the Subclass did not have
22    access to Defendant’s internal memoranda, studies, testing, or records of consumer
23    complaints related to the Unicorn Mask. Defendant’s internal memoranda, studies,
24    testing, and records of consumer complaints establish that Defendant knew of the
25    material defect with the Unicorn Mask for months, if not years before Plaintiff
26    purchased the Unicorn Mask. Plaintiff and members of the Subclass are, when it
27    comes to cosmetic manufacturing, unsophisticated purchasers who were at the mercy
28

      CLASS ACTION COMPLAINT                                                                17
     Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 18 of 26 Page ID #:18




 1    of Defendant to inform them of the known safety defect present in the Unicorn
 2    Mask. As such, Defendant had a duty to disclose the defect to Plaintiff and members
 3    of the Subclass.
 4           71.    Plaintiff and members of the Subclass relied upon Defendant’s false and
 5    misleading representations and omissions.
 6           72.    As a direct and proximate result of Defendant’s unfair or deceptive acts
 7    or practices, Plaintiff and Subclass members have suffered and will continue to
 8    suffer actual damages.
 9           73.    Plaintiff, individually and on behalf of the other Subclass members,
10    seeks the greater of actual damages or $100, whichever is greater, treble damages
11    and an award of attorneys’ fees pursuant to 73 P.S. § 201-9.2(a)
12
                                      FOURTH COUNT
13                                  Fraudulent Concealment
14           74.    Plaintiff incorporates and realleges each preceding paragraph as though
15    fully set forth herein.
16           75.    Plaintiff brings this count on behalf of herself and members of the Class
17    and Subclass.
18           76.    Defendant had a duty to disclose material facts to Plaintiff and the Class
19    and Subclass given their relationship as contracting parties and intended users of the
20    Unicorn Mask. Defendant also had a duty to disclose material facts to Plaintiff and
21    the Class and Subclass, namely that they were in fact manufacturing, distributing,
22    and selling a defective product that caused harm to consumers in the form of severe
23    skin irritation, redness and burning, because Defendant had superior knowledge such
24    that the transactions without the disclosure were rendered inherently unfair.
25           77.    Defendant possessed knowledge of these material facts. In fact,
26    Defendant knew about reports of adverse events related to skin irritation, redness and
27    burning for, at minimum, months before the recall was finally announced.
28

      CLASS ACTION COMPLAINT                                                               18
     Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 19 of 26 Page ID #:19




 1    Defendant therefore withheld the knowledge of the defect from consumers. During
 2    that time, Plaintiff and members of the Class and Subclass were using the defective
 3    Unicorn Masks without knowing it was defective and would cause severe skin
 4    irritation, redness, and burning.
 5           78.    Defendant failed to discharge its duty to disclose these materials facts.
 6           79.    In so failing to disclose these material facts to Plaintiff and members of
 7    the Class and Subclass, Defendant intended to hide from Plaintiff and members of
 8    the Class and Subclass that they were purchasing a harmful and defective product
 9    unfit for its intended use, and thus acted with scienter and/or an intent to defraud.
10           80.    Plaintiff and the Class and Subclass reasonably relied on Defendant’s
11    failure to disclose insofar as they would not have purchased the defective Unicorn
12    Masks sold by Defendant had they known the truth about the nature of the masks.
13           81.    As a direct and proximate cause of Defendant’s fraudulent concealment,
14    Plaintiff and members of the Class and Subclass suffered damages in the amount of
15    monies paid for the defective Unicorn Mask.
16           82.    As a result of Defendant’s willful and malicious conduct, punitive
17    damages are warranted.
18                                        FIFTH COUNT
                                              Fraud
19
             83.    Plaintiff incorporates and realleges each preceding paragraph as though
20
      fully set forth herein.
21
             84.    Plaintiff brings this claim on behalf of herself and members of the Class
22
      and Subclass.
23
             85.    As discussed above, Defendant misrepresented on the label that the
24
      Unicorn Mask would “naturally enhance[] skin glow, [and] promot[e] smoother and
25
      softer looking skin” and would remediate “dull & uneven skin.” Defendant further
26
      misrepresented that “[t]his mask will make your skin care fantasies come true, as it
27

28

      CLASS ACTION COMPLAINT                                                                  19
     Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 20 of 26 Page ID #:20




 1    helps reveal a bright, glowing, naturally more even-looking complexion. Your skin
 2    will look great in selfies with this mask on AND off!”
 3           86.    Defendant was on notice of the defect in the Unicorn Mask for, at
 4    minimum, months prior to the recall. Despite being on notice of the defect,
 5    Defendant continued to make knowingly false representations about the nature of the
 6    product. In short, the false and misleading representations and omissions were made
 7    with knowledge of their falsehood.
 8           87.    The false and misleading representations and omissions were made by
 9    Defendant, upon which Plaintiff and members of the Class and Subclass reasonably
10    and justifiably relied, and were intended to induce and actually induced Plaintiff and
11    members of the Class and Subclass to purchase the Unicorn Mask.
12           88.    The fraudulent actions of Defendant caused damage to Plaintiff and
13    members of the Class and Subclass, who are entitled to damages and other legal and
14    equitable relief as a result.
15           89.      As a result of Defendant’s willful and malicious conduct, punitive
16    damages are warranted.
17                                       SIXTH COUNT
                                        Unjust Enrichment
18
             90.    Plaintiff incorporates and realleges each preceding paragraph as though
19
      fully set forth herein.
20
             91.    Plaintiff brings this claim on behalf of herself and members of the Class
21
      and Subclass.
22
             92.    Plaintiff and the Class and Subclass conferred a benefit on Defendant in
23
      the form of monies paid to purchase the Unicorn Masks.
24
             93.    Defendant voluntarily accepted and retained this benefit.
25
             94.    Because this benefit was obtained unlawfully, namely by selling and
26
      accepting compensation for defective Unicorn Masks unfit for use, it would be unjust
27
      and inequitable for the Defendant to retain it without paying the value thereof.
28

      CLASS ACTION COMPLAINT                                                               20
     Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 21 of 26 Page ID #:21




 1                                         SEVENTH COUNT
 2                                            Conversion

 3
             95.    Plaintiff incorporates and realleges each preceding paragraph as though

 4
      fully set forth herein.

 5
             96.    Plaintiff brings this claim individually and on behalf of the members of

 6
      the Class and Subclass against Defendant.

 7
             97.    Plaintiff and members of the Class and Subclass have an ownership

 8
      right to the monies paid for the defective Unicorn Masks manufactured, distributed,

 9
      and sold by Defendant.

10
             98.    Defendant has wrongly asserted dominion over the payments illegally

11
      diverted to them for the defective Unicorn Masks. Defendant has done so every time

12
      that Plaintiff and members of the Class and Subclass paid to purchase a defective

13
      Unicorn Mask.

14
             99.    As a direct and proximate cause of Defendant’s conversion, Plaintiff

15
      and members of the Class and Subclass suffered damages in the amount of the

16
      payments made for each time they purchased the Unicorn Masks.

17
                                     PRAYER FOR RELIEF

18
             WHEREFORE, Plaintiff respectfully requests, individually and on behalf of

19
      the alleged Class and Subclass, that the Court enter judgment in their favor and

20
      against Defendant as follows:

21
             A.    An Order certifying the proposed Class and Subclass and appointing

22
                   Plaintiff and her Counsel to represent the Class and Subclass;

23
             B.    An Order requiring Defendant to notify consumers about the defects in

24
                   the Unicorn Mask and undergo a corrective advertising campaign;

25
             C.    An Order of disgorgement of wrongfully obtained profits;

26
             D. An award of compensatory, statutory, and punitive damages, in an

27
                   amount to be determined;

28

      CLASS ACTION COMPLAINT                                                               21
     Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 22 of 26 Page ID #:22




 1          E.   An award of reasonable attorneys’ fees costs and litigation expenses, as
 2               allowable by law;
 3          F.   Interest on all amounts awarded, as allowed by law; and
 4          G. Such other and further relief as this Court may deem just and proper.
 5                               DEMAND FOR JURY TRIAL
 6          Plaintiff demands a trial by jury on all issues so triable.
 7
      Dated: January 24, 2020                 Respectfully Submitted,
 8
                                              BURSOR & FISHER, P.A.
 9

10                                            By:    /s/ L. Timothy Fisher
11                                            L. Timothy Fisher (State Bar No. 191626)
12                                            1990 North California Blvd., Suite 940
                                              Walnut Creek, CA 94596
13                                            Telephone: (925) 300-4455
14                                            Facsimile: (925) 407-2700
                                              E-Mail: sbursor@bursor.com
15                                                   ltfisher@bursor.com
16
                                              BURSOR & FISHER, P.A.
17
                                              Scott A. Bursor (State Bar No. 276006)
18                                            2665 S. Bayshore Dr., Suite 220
                                              Miami, FL 33133-5402
19
                                              Telephone: (305) 330-5512
20                                            Facsimile: (212) 989-9163
                                              E-Mail: scott@bursor.com
21
                                              Attorneys for Plaintiff
22

23

24

25

26

27

28

      CLASS ACTION COMPLAINT                                                             22
Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 23 of 26 Page ID #:23




                                                        EXHIBIT A
      Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 24 of 26 Page ID #:24




888 SEVENTH AVENUE                                                        ANDREW J. OBERGFELL
3RD FLOOR                                                                      Tel: 6 4 6 . 8 3 7 . 7 1 2 9
NEW YORK, NY 10019                                                            Fax: 2 1 2 . 9 8 9 . 9 1 6 3
www.bursor.com                                                             aobergfell@bursor.com

                                         January 23, 2020


Via FedEx

Yes To, Inc.
77 East Colorado Blvd, Suite 110
Pasadena, CA 91105

Re:      Notice and Demand Letter Pursuant to U.C.C. § 2-607;
         Pennsylvania’s Unfair Trade Practices and Consumer
         Protection Law, 73 P.S. §§ 201-1, et seq. (“UTPCPL”);
         and all other relevant state and local laws

To Whom It May Concern:

        This letter serves as a preliminary notice and demand for corrective action by Yes To,
Inc. (“Yes To”) pursuant to U.C.C. § 2-607(3)(a) concerning breaches of express and implied
warranties – and violations of state consumer protection laws – related to our client, Imani
Whitfield, and a class of all similarly situated purchasers (the “Class”) of defective Grapefruit
Vitamin C Glow Boosting Unicorn Paper Masks (“Grapefruit Mask”) manufactured and
distributed by Yes To.

        Our client purchased the Grapefruit Mask from a local Walmart store, which was
manufactured and distributed by Yes To. The Grapefruit Mask was defective because it caused
severe redness and skin irritation after using the product. On January 3, 2020, Yes To
voluntarily recalled the Grapefruit Mask “[i]n light of reports that [its] Grapefruit Vitamin C
Glow-Boosting Unicorn Paper Mask has resulted in skin irritation.” On January 16, 2020, the
U.S. Food & Drug Administration (“FDA”) announced a voluntary recall of the Grapefruit
Mask, explaining “Yes To Inc. has issued a voluntary recall of all lots of its Grapefruit Vitamin
C Glow-Boosting Unicorn Paper Mask in response to complaints of skin irritation and redness.
We have recently seen reports on social media that children have used the Grapefruit Vitamin C
Glow-Boosting Unicorn Paper Mask unfortunately in skin irritation. We have also received
similar reports from adults who have used the product.” In short, the Grapefruit Mask that our
client and the Class purchased were worthless, as they caused severe skin irritation and redness,
rendering them unusable and unfit for use.

       Yes To violated express and implied warranties made to our client and the Class
regarding the quality and safety of the Grapefruit Mask they purchased. See U.C.C. §§ 2-313, 2-
314. Specifically, Yes To expressly warranted on the Grapefruit Mask’s packaging that it would
“naturally enhance[] skin glow, [and] promot[e] smoother and softer looking skin.” Yes To

                                                 1
   Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 25 of 26 Page ID #:25
                                                                                         PAGE 2


further warranted that the Grapefruit Mask would remediate “dull & uneven skin.” Defendant
advertised that “[t]his mask will make your skin care fantasies come true, as it helps reveal a
bright, glowing, naturally more even-looking complexion. Your skin will look great in selfies
with this mask on AND off!” But these representations were false, as the Grapefruit Mask in
fact caused redness, irritation, and in many cases burning. This necessitated a product recall.
The Grapefruit Mask was also unfit for its intended purpose for the reasons stated above.

        Additionally, this letter also serves as notice of violation of Pennsylvania’s Unfair Trade
Practices and Consumer Protection Law, 73 P.S. §§ 201-1, et seq. (“UTPCPL”), and all other
relevant state and local laws. As a result of Yes To’s violation of the UTPCPL, Plaintiff
sustained injury.

         On behalf of our client and the Class, we hereby demand that Yes To (1) undergo a
corrective advertising campaign to notify consumers of the wrongs detailed herein, and (2) make
full restitution to all purchasers of the defective Grapefruit Mask of all purchase money obtained
from sales thereof.

        We also demand that Yes To preserve all documents and other evidence which refers or
relates to any of the above-described practices including, but not limited to, the following:

       1.      All documents concerning the packaging, labeling, and manufacturing
               process for Yes To’s Grapefruit Mask;

       2.      All documents concerning the design, development, supply, production,
               extraction, and/or testing of Yes To’s Grapefruit Mask;

       3.      All tests of Yes To’s Grapefruit Mask;

       4.      All documents concerning the pricing, advertising, marketing, and/or sale
               of Yes To’s Grapefruit Mask;

       5.      All communications with customers involving complaints or comments
               concerning Yes To’s Grapefruit Mask;

       6.      All documents concerning communications with any retailer involved in
               the marketing or sale of Yes To’s Grapefruit Mask;

       7.      All documents concerning communications with federal or state regulators; and

       8.      All documents concerning the total revenue derived from sales of Yes To’s
               Grapefruit Mask.

       If you contend that any statement in this letter is inaccurate in any respect, please provide
us with your contentions and supporting documents immediately upon receipt of this letter.
   Case 2:20-cv-00763 Document 1 Filed 01/24/20 Page 26 of 26 Page ID #:26
                                                                                      PAGE 3


        Please contact me right away if you wish to discuss an appropriate way to remedy this
matter. If I do not hear from you promptly, I will take that as an indication that you are not
interested in doing so.


                                                    Very truly yours,

                                                    Andrew J. Obergfell
                                                    Andrew J. Obergfell
